                  Case 8:18-mj-02526-TMD Document 7-11 Filed 10/05/18 Page 1 of 1
  Case 2:18-m 02484-DUTY *SEALED* Document 11 Filed 09/24/18 Page 1 of 1 Page ID
                                    #:31




                                    UNITED STATES DISTRICT COUI
                                                                  for the                             CLPRR,
                                                                                                                 s !.!ctrR!cr .mnfic/t
                                                                                                                                         I
                                                   Central Districi of California

                    United States of America                                                             -SEP 24 2015
                           Lissa Mel                                   )        Case No, 18-MI-2/3t .

                            Eklentiant



                                         WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Grim. P.
32.1.

             agr    to waive my right to a preliminary hearing under Fed. it. Grim. P. 5 or Fed. R. Grim. P. 32.1.




Date n;




I have translated this Waiver of .Prelitni nary Hearin g to the defendant in the
language.

Date:
                                                                                      Signature of Interpreter




Ult-1 10 ON 121                                       iVaiver old Pleliminory 1.10a
